Matter of Kustell (2019 NY Slip Op 00804)





Matter of Kustell


2019 NY Slip Op 00804


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Dec. 28, 2018.)


&em;

[*1]MATTER OF CARL B. KUSTELL, A DISBARRED ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order entered, pursuant to Judiciary Law § 90 (4) (b), striking respondent's name from the roll of attorneys, effective December 13, 2018.